      Case 3:14-cv-00032-PDW-ARS Document 24 Filed 04/27/20 Page 1 of 2


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

Ryan R. Corman,                                )
                                               )
                 Plaintiff,                    )       ORDER ADOPTING REPORT
                                               )       AND RECOMMENDATION
       vs.                                     )
                                               )       Case No. 3:14-cv-32
Lynne Sullivan, North Dakota State             )
Hospital ‘Evaluator,’                          )
                                               )
                 Defendant.                    )


       Plaintiff, Ryan R. Corman, proceeding pro se and in forma pauperis, asserted claims under

42 U.S.C. § 1983 related to testimony at a hearing to civilly commit him as a sexually dangerous

individual. Doc. No. 9. Magistrate Judge Alice R. Senechal initially reviewed the Plaintiff’s claims

pursuant to 28 U.S.C. § 1915(e)(2) and dismissed all claims except one regarding Defendant Lynne

Sullivan’s use of allegedly discredited actuarial risk assessment tools. Doc. Nos. 15 and 18. The

claim was stayed, without consideration of the merits, because the Court determined it might be

related to claims in another case in which the Plaintiff is a plaintiff. That case is Ireland v. Jones,

Case No. 3:13-cv-3.

       In light of the recent decisions in Karsjens v. Piper, 845 F.3d 394 (8th Cir. 2018) and Ireland,

on March 9, 2020, Magistrate Judge Senechal ordered the Plaintiff to show cause why his remaining

claim in this case should not be dismissed. Doc. No. 22. The Plaintiff did not respond to the order

to show cause.

       On April 9, 2020, Judge Senechal issued a Report and Recommendation, recommending that

the Plaintiff’s remaining claim be dismissed, the case be closed, and judgment be entered

accordingly. Doc. No. 23. Additionally, because any appeal would be frivolous and could not be

taken in good faith, Judge Senechal recommended finding any appeal may not be taken in forma
         Case 3:14-cv-00032-PDW-ARS Document 24 Filed 04/27/20 Page 2 of 2


pauperis. Id. Objections to the Report and Recommendation were to be filed with the Court by

April 23, 2020. No objections were received.

         The Court has carefully reviewed the Report and Recommendation, relevant case law, and

the entire record, and finds the Report and Recommendation to be persuasive. Accordingly, the

Court ADOPTS the Report and Recommendation (Doc. No. 23) in its entirety. The Plaintiff’s claim

is DISMISSED with prejudice, the case shall be closed, and judgment shall be entered accordingly.

No relief can be granted to the Plaintiff in this action. The Court further finds that any appeal may

not be taken in forma pauperis, as any appeal would be frivolous and could not be taken in good

faith.

         Let judgment be entered accordingly.

         IT IS SO ORDERED.

         Dated this 27th day of April, 2020.

                                                      /s/ Peter D. Welte
                                                      Peter D. Welte, Chief Judge
                                                      United States District Court




                                                 2
